In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-0168V
                                     Filed: October 4, 2016
                                          Unpublished

****************************
MAMOTABO MATSHELA,                     *
                                       *       Joint Stipulation on Damages;
                    Petitioner,        *       Tetanus-diphtheria-acellular pertussis
v.                                     *       (“Tdap”) Vaccine; Hepatitis A (“Hep A”)
                                       *       Vaccine; Inactivated Polio (“IPV”)
SECRETARY OF HEALTH                    *       Vaccine; Meningococcal Conjugate
AND HUMAN SERVICES,                    *       Vaccine; Inflammatory Brachial
                                       *       Plexopathy; Adhesive Capsulitis;
                    Respondent.        *       Special Processing Unit (“SPU”)
                                       *
****************************
Edward M. Kraus, Law Offices, Chicago-Kent College of Law, Chicago, IL, for petitioner.
Julia W. McInerny, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION 1

Dorsey, Chief Special Master:

       On February 23, 2015, Mamotabo Matshela (“petitioner”), filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq., 2 (the “Vaccine Act” or “Program”). Petitioner alleges that she
sustained a vaccine-related injury to her left arm described as inflammatory brachial
plexopathy, weakness, pain, numbness, and adhesive capsulitis, caused-in-fact by her
receipt of the tetanus-diphtheria-acellular pertussis (“Tdap”), hepatitis A (“Hep A”),
inactivated polio (“IPV”), and meningococcal conjugate vaccines on May 14, 2013. Pet.
at 1; Stip., filed Oct. 3, 2016, at ¶¶ 1, 2, 4. Petitioner further states that the vaccine was
administered in the United States, that she experienced the residual effects of her injury
for more than six months, and that there has been no prior award or settlement of a civil
action for damages as a result of her condition. Pet. at ¶¶ 3, 60, 61; Stip. at ¶¶ 3-5.
Respondent denies that petitioner’s alleged left arm injury and residual effects were
caused-in-fact by the Tdap, Hep A, IPV, and meningococcal conjugate vaccines.

1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Respondent further denies that the aforementioned vaccines caused petitioner any
other injury or her current condition. Stip. at ¶ 6.

        Nevertheless, on October 3, 2016, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. The undersigned
finds the stipulation reasonable and adopts it as the decision of the Court in awarding
damages, on the terms set forth therein.

        The parties stipulate that petitioner shall receive the following compensation:

        A lump sum of $340,000.00 in the form of a check payable to petitioner,
        Mamotabo Matshela. Stip. at ¶ 8. This amount represents compensation for all
        items of damages that would be available under 42 U.S.C. § 300aa-15(a). Id.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.

                                                      2